PER CURIAM: *
Wilfred Sheppard appeals the bankruptcy court’s ruling that a debt he owes his sister—a million dollar state court judgment she obtained in a dispute about a real estate partnership—is not dischargeable. Sheppard’s failure to provide the district court or this court with a transcript of the bankruptcy court’s oral ruling prevents him from demonstrating any factual error. In re Foster, 644 Fed.Appx. 336, 338 (5th Cir. 2016). He also cannot challenge the validity of the state court default judgment in this bankruptcy proceeding. See In re Reitnauer, 152 F.3d 341, 343-44 (5th Cir. 1998). His other arguments were either not raised below or are unavailing. AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.